Exhibit 99.2 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Cash Store Financial declares quarterly dividend EDMONTON, July 27 /CNW/ - The Cash Store Financial Services Inc. (Cash Store Financial) (TSX: CSF; NYSE: CSFS) today declared a quarterly dividend of CAD $0.10 per common share. The dividend of CAD $0.10 per share is payable on August 26, 2010, to shareholders of record on August 11, 2010. For the twelve months ending June 30, 2010, the Company made dividend payments totalling CAD $7.4 million. In fiscal 2009, the Company paid a total of CAD $5.3 million in dividends. About Cash Store Financial Cash Store Financial is the only broker of short-term advances and provider of other financial services in Canada publicly traded on the Toronto Stock Exchange (TSX: CSF). The Company also trades on the New York Stock Exchange (NYSE: CSFS). Cash Store Financial operates more than 523 branches across Canada under the banners: The Cash Store and Instaloans. Cash Store Financial also operates two branches in the UK under the banner, The Cash Store. The Cash Store and Instaloans act as brokers to facilitate short-term advances and provide other financial services to income-earning consumers who may not be able to obtain them from traditional banks. Cash Store Financial also provides a private-label debit card (the Freedom card) and a prepaid credit card (the Freedom MasterCard) as well as other financial services. Cash Store Financial employs approximately 2,000 associates and is headquartered in Edmonton, Alberta. This News Release contains "forward-looking information" within the meaning of applicable Canadian and United States securities legislation.
